DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/22 has been entered.
 Response to Arguments
Applicant stated that as of the effective filing date of the claimed invention, the present application was subject to an obligation of assignment to Medos International SARL and Woodroof was assigned to Medos International SARL therefore the 35 U.S.C. 102(b)(2)(C) exception is applicable and Woodruff is disqualified as prior art. The argument is persuasive therefore all rejections in view of Woodruff have been withdrawn and the claims are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 3/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,383,720 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Alexander Roan on 3/17/22.

The application has been amended as follows: 


In claim 10, line 14, “; and” has been deleted.

Claim 16 has been amended as follows:
16.	The method of claim 10, wherein the elongate body includes a first support panel and a second support panel extending from the lateral member, and wherein the method further comprises positioning the first support panel and the second support panel at an outer surface of the lateral member such that the first support panel and the second support panel maintain a position of the lateral member.

Claim 17 has been amended as follows:
17.	The method of claim 16, wherein the lateral member includes a first mating feature configured to mate with a complementary second mating feature formed on an inner surface of one of the first support panel and the second support panel, and wherein the first mating feature engages the second mating feature when the first support panel and the second support panel are positioned at the outer surface of the lateral member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774